             Case 1:21-cv-03574-VSB Document 35 Filed 08/23/21 Page 1 of 2



        quinn emanuel             trial lawyers | new york
        51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 |        TEL   (212) 849-7000 FAX (212) 849-7100




                                                                                                          WRITER'S DIRECT DIAL NO.
                                                                                                                    (212) 849-7030

                                                                                                         WRITER'S EMAIL ADDRESS
                                                                                             dennishranitzky@quinnemanuel.com
August 23, 2021

VIA ECF

Honorable Vernon S. Broderick
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007-1312


Re: Beauregarde Holdings, LLP, et al. v. The Province of La Rioja, 21-CV-3574 (VSB)
Letter Regarding Correction in ECF 32 Proposed Order


Dear Judge Broderick:

       Quinn Emanuel Urquhart & Sullivan, LLP is counsel to Plaintiffs Beauregarde Holdings LLP,
Beauregarde Holdings II LLP, Sandglass Opportunity Fund LP, Sandglass Petrus Opportunity Fund LP,
and Sandglass Select Fund LP (the “Moving Plaintiffs”) in the above-captioned action.

        We submit this letter to correct a mistake in a Proposed Order (ECF 32) filed by the Moving
Plaintiffs. The mistake was brought to our attention by the Province of La Rioja’s August 20, 2021 sur-
reply in opposition to motion for summary judgment.

       The Proposed Order sets out on page two, ¶ 6 that “The post judgment interest rate will be set at
9% per annum, the interest rate mandated under N.Y. C.P.L.R. § 5004” The Proposed Order’s statement
should be amended to read: “The post judgment interest rate will be set at the rate mandated under 28
U.S.C. § 1961.”

        We regret the error and the Moving Plaintiffs are prepared to submit a corrected proposed order
at the direction of the Court. The Moving Plaintiffs are also prepared to further address issued raised by
the Province’s sur-reply at the direction of the Court.




        quinn emanuel urquhart & sullivan, llp
        AUSTIN | BOSTON | BRUSSELS | CHICAGO | HAMBURG | HONG KONG | HOUSTON | LONDON | LOS ANGELES | MANNHEIM | MUNICH |
        NEUILLY-LA DEFENSE | NEW YORK | PARIS | PERTH | SALT LAKE CITY | SAN FRANCISCO | SEATTLE | SHANGHAI | SILICON VALLEY |
        STUTTGART | SYDNEY | TOKYO | WASHINGTON, DC | ZURICH
            Case 1:21-cv-03574-VSB Document 35 Filed 08/23/21 Page 2 of 2


Respectfully submitted




Dennis Hranitzky




                                          2
